Citation Nr: 0733355	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-21 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lower abdominal 
pain; psychosomatic epigastric.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for multiple pains over 
body.

4.  Entitlement to service connection for general anxiety.

5.  Entitlement to service connection for lichen planus.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for primary 
hypothyroidism, to include the issue of whether new and 
material evidence has been presented to reopen the claim.

8.  Entitlement to service connection for sinus and migraine 
headaches, to include the issue of whether new and material 
evidence has been presented to reopen the claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1962.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In July 2007, the veteran appeared and testified 

1.  Entitlement to service connection for lower abdominal 
pain; psychosomatic epigastric.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for multiple pains over 
body.

4.  Entitlement to service connection for general anxiety.

5.  Entitlement to service connection for lichen planus.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for primary 
hypothyroidism, to include the issue of whether new and 
material evidence has been presented to reopen the claim.

8.  Entitlement to service connection for sinus and migraine 
headaches, to include the issue of whether new and material 
evidence has been presented to reopen the claim.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
November 1962.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In July 2007, the veteran appeared and testified 
before the undersigned at a Travel Board hearing held at the 
New Orleans RO.

The issue of whether new and material evidence has been 
presented to reopen a claim of service connection for 
migraine headaches is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The veterans' psychosomatic disorder variously diagnosed 
as generalized anxiety disorder, psychosomatic symptoms, 
probable schizoaffective disorder and hypochondriasis (and 
self-described as separate disabilities involving lower 
abdominal pain, psychosomatic epigastric, multiple pains over 
body, general anxiety, and depression) first manifested after 
service and there is no competent evidence of record that 
such disability is related to injury or disease in service.

2.  The veteran's current lumbar spine disability, variously 
diagnosed as lumbosacral (LS) spondylosis, lumbar 
radiculopathy, back sprain and chronic back pain, first 
manifested many years after service and there is no competent 
evidence of record that such disability is related to injury 
or disease in service.

3.  On July 12, 2007, prior to the promulgation of a decision 
in the appeal, the veteran notified the Board that he was 
withdrawing his claims for service connection for 
hypothyroidism and lichen planus.


CONCLUSIONS OF LAW

1.  Lower abdominal pain and psychosomatic epigastric was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  A back condition was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Multiple pains over body was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2007).

4.  General anxiety was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the claim of service connection for lichen 
planus have been met.  38 U.S.C.A. §§ 7104, 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

6.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303 (2007).

7.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the claim of service connection for primary 
hypothyroidism have been met.  38 U.S.C.A. §§ 7104, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2007).  

A section 5103 notice for a service connection claim should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  It must also 
advise a claimant of the criteria for establishing a 
disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran filed his service connection claims in February 
2004.  A pre-adjudicatory RO letter dated March 2004 advised 
him of the types of evidence and/or information deemed 
necessary to substantiate his claims on direct and 
presumptive service connection bases.  He was advised of the 
relative duties upon himself and VA in developing the claims.  
A section entitled "What Do We Need from You?" advised him 
of potential forms of evidence that may support his claims 
such as the specific dates and locations of in-service 
treatment, statements from persons with personal knowledge of 
his symptoms, records and statements from service medical 
personnel, employment physical examinations, medical records 
since military service, pharmacy prescription records and 
insurance examination reports.  (emphasis original).  He was 
informed to either submit the evidence directly or to request 
the RO's assistance in obtaining those records.  He was 
specifically advised "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  (emphasis original).

With the exception of the Dingess requirements, the Board 
finds that the March 2004 RO letter substantially complied 
with the VCAA requirements as a reasonable person would have 
deduced from this notice the evidentiary requirements.  See 
Sanders v. Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 
2007).  While the RO did not use the specific language of 
38 C.F.R. § 3.159(b)(1), the notice as a whole informs the 
veteran of the obvious proposition that he should submit all 
evidence in his possession that may pertain to his claims.  
He has had ample opportunity to participate in the 
development of his claim.  As the claims remain denied, any 
failure to notify him of the Dingess requirements is harmless 
error as the issues are moot.

With regard to the duty to assist, the veteran's service 
medical records and all identified VA clinical records have 
been associated with the claims folder.  Notably, his service 
medical records appear complete.  His allegation that his 
service medical records have been removed and/or tampered 
with are unsubstantiated, and he has not identified a 
particular treatment record that is missing.  His allegation 
that he should have received a medical discharge is an issue 
that can only be addressed by his service department.  There 
are no outstanding requests to obtain any private medical 
records which the veteran has both identified and authorized 
VA to obtain on his behalf.  As the preponderance of the 
evidence is against a finding of persistent or recurrent 
symptoms of disability since service, and there is no 
competent evidence of a possible association between his 
claimed disorders and active service, there is no basis to 
provide medical examination or obtain medical opinion.  See 
Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); 
McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  The 
evidence of record is sufficient to decide the claims, and 
there is no reasonable possibility that any additional 
assistance to the veteran would be capable of substantiating 
his claims.


II.  Factual Basis

On his induction examination in January 1961, the veteran 
reported a pre-service history of painful joints, frequent or 
severe headaches, pain or pressure in chest, and recent gain 
or loss of weight.  The examiner summarized the findings as 
no swollen or painful joints, the usual childhood diseases 
(UCD), infrequent headaches and weight loss not significant 
(NS).  Otherwise, the examiner indicated normal clinical 
evaluations of his abdomen and viscera, musculoskeletal 
system, neurologic system and psychiatric status.  The 
veteran was treated for low back pain in April 1961 and 
headaches in September 1961.  In January 1962, he was treated 
for a left shoulder injury assessed as either 
acromioclavicular (AC) joint and deltoidal tear or 
tendonitis.  In May 1962, he reported a 4-day history of left 
sided lumbar pain following a lifting injury assessed as a 
back strain.  He was treated for sinus headaches and nasal 
congestion in October 1962.  On his separation examination in 
November 1962, the veteran endorsed symptoms of frequent or 
severe headache, sinusitis, pain or pressure in chest, and 
car, train or air sickness.  He denied a history of 
arthritis, rheumatism, swollen or painful joints, stomach 
trouble, foot trouble, neuritis, trouble sleeping, depression 
or excessive worry, or nervous trouble of any sort.  The 
examiner reported frequent headaches due to sinus condition, 
and intermittent pain and pressure in chest that had never 
been treated and was not present at time of examination.  
Physical examination indicated normal clinical evaluations of 
his abdomen and viscera, musculoskeletal system (including 
the spine and lower extremities), neurologic system and 
psychiatric status.

The record next reflects the veteran's April 1984 inpatient 
admission at the Houston, Texas, VAMC to investigate his 
complaint of unexplained chronic pain.  He described symptoms 
of chest heaviness, pain down his left arm, frontal headache, 
numbness around the mouth and feet, sleeplessness, poor 
appetite, and frequency of urination.  He also reported 
having isolated and vague auditory hallucinations 8 months 
prior to his admission.  He stated that he left service early 
due to his chronic pains.  He had a history of outpatient 
psychiatric treatment and being prescribed Lithium.  An 
extensive evaluation diagnosed primary hypothyroidism, 
general anxiety disorder, and rule out depression.  
Thereafter, outpatient visitations variously assessed his 
continued complaints as generalized anxiety disorder, 
psychosomatic symptoms, probable schizoaffective disorder, 
chest pain questionably (?) secondary (2°) to anxiety and 
hypochondriasis.  In August 1984, the veteran attributed his 
foot tingling to an old back injury.  In December 1984, he 
reported an on-the-job injury in the 1970s for which he 
received a settlement award.

A March 1986 private medical statement summarized the 
veteran's physical and psychiatric status as follows:

This patient has been checked several times for 
multiple psychosomatic problems such as: Epigastric 
and lower abdominal pain, headaches, backaches, and 
multiple pain all over the body.

He came to my office last year with a history from 
the VA hospital in Houston, Texas, of: 1.  
Generalized anxiety disorder, rule out depression.  
2.  Primary hypothyroidism.  3.  Lichen planus.

I definitely feel the patient is badly in need of 
psychiatric counseling to accomplish some 
improvement over his condition and I feel that the 
VA hospital should arrange for this.

I'm only able to give him tranquilizers and other 
medications which does not really take care of the 
main problem.

He has no means to go to a private psychiatrist.

The veteran's more recent VA clinical records reflect his 
continued complaint of diffuse joint pains, back pain, 
episodic shortness of breath (SOC), anxiety attacks, and 
paresthesia of the soles of the feet.  Physical examination 
of his spine demonstrated mild scoliosis.  X-ray examination 
of the lumbosacral spine suggested spondylosis, degenerative 
joint disease (DJD) and sclerosis.  Impressions included 
lumbosacral (LS) spondylosis, lumbar radiculopathy, back 
sprain, chronic back pain and anxiety.

In July 2007, the veteran testified that his anxiety symptoms 
first manifested in 1962.  He recalled seeing a military 
examiner while stationed in France who diagnosed him with 
anxiety.  He reported that he had back pain with pain 
radiating down his buttocks to his feet while in the service.  
He also had multiple joint pains that began in service.  
Post-service, he was mostly seen by VA examiners.  He was 
unclear, however, as to his dates and providers of treatment.


III.  Applicable law and regulation

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).

Specified chronic diseases, such as arthritis and psychoses, 
may be presumed to have been incurred in service, if the 
evidence shows that such disease became manifest to a degree 
of 10 percent or more within one year from separation from 
active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2006).  
In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006).


IV.  Analysis

A.  Lower abdominal pain; psychosomatic epigastric, multiple 
pains over body, general anxiety, and depression

The medical evidence of record first reflects treatment for a 
multitude of unexplained symptoms, such as multiple pains 
over body, chest pain, left arm pain, foot and mouth 
numbness, anxiety attacks, and depression, in 1984.  VA 
clinical records, to include a VA admission, variously 
assessed his complaints as generalized anxiety disorder, 
psychosomatic symptoms, probable schizoaffective disorder, 
chest pain questionably secondary to anxiety and 
hypochondriasis.  The March 1986 private medical statement 
corroborates the VA assessment that the veteran's symptoms 
had a psychosomatic, rather than physiologic, origin.  

Quite simply, the veteran's service medical records do not 
reflect the manifestation, treatment or diagnosis of a 
psychosomatic disorder in service.  His current recollections 
of continuity of symptoms since service contradict his denial 
of symptoms such as arthritis, rheumatism, swollen or painful 
joints, stomach trouble, foot trouble, neuritis, trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort at the time of his separation from service.  
There is competent medical evidence, in the form of a 
separation examination and assessment, that he had a normal 
psychiatric status at the time of his separation from 
service.  There is no competent evidence of record suggesting 
that his psychosomatic disorder first manifested in service 
and/or is due to disease or injury in service.

The veteran's personal belief that his current psychosomatic 
disorder, which he self-describes as separate disabilities 
involving lower abdominal pain, psychosomatic epigastric, 
multiple pains over body, general anxiety, and depression, 
first began and/or is related to injury or disease in service 
cannot be accepted as competent evidence supportive of the 
claim as he is not shown to possess the requisite training to 
speak to issues of medical diagnosis and etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2007).  

Furthermore, after a review of the record to include his 
testimony before the Board, the veteran displays confusion 
regarding the description of his disorder as well as the 
dates of onset and treatment for his condition.  The most 
reliable evidence, consisting of his report of symptoms 
contemporaneous in time with service, indicates that his 
somatic complaints were not present in service.  The benefit 
of the doubt rule is not for application as the preponderance 
of the evidence is against the claims.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  Therefore, the 
claims of service connection for disabilities claimed as 
lower abdominal pain, psychosomatic epigastric, multiple 
pains over body, general anxiety, and depression must be 
denied.

B.  Back condition

The veteran claims that his current lumbar spine disability, 
variously diagnosed as lumbosacral (LS) spondylosis, lumbar 
radiculopathy, back sprain and chronic back pain, was 
incurred in service.  He alleges the onset of in service 
symptoms that included chronic low back pain with pain 
radiating down his left lower extremity to his feet.  His 
service medical records reflect an instance of treatment for 
low back pain in April 1961 and a back strain in May 1962.  
He did not report radicular-type pain of the lower extremity 
at any time during service.  Competent medical evidence, in 
the form of a physical examination at the time of his 
separation from service, shows that a chronic lumbar spine 
disability did not exist at the time of his separation from 
service.  His current recollections of a long-standing 
history of chronic back pain with left lower extremity 
radicular-type pain are inconsistent with his specific 
denials of painful joints and neuritis reported on his 
separation examination.  

The veteran's recollections of a long-standing history of low 
back pain with radicular symptoms is consistent with his 1984 
report of a work-related injury in the 1970s that resulted in 
paresthesia symptoms of his feet for which he was awarded 
worker compensation benefits.  His belief that his current 
disability had its onset in service and/or is causally 
related to injury or disease in service holds no probative 
value as he is not competent to speak to issues involving 
medical diagnosis and etiology.  Espiritu, 2 Vet. App. at 
494; 38 C.F.R. § 3.159(a) (2007).  In this case, there is 
competent medical evidence showing that a chronic back 
disability did not exist at the time of his separation from 
service, and no competent evidence that arthritis was 
manifest to a compensable degree within one year from service 
or that his current disability is related to injury or 
disease in service.  The claim, therefore, must be denied as 
the evidence preponderates against the claim.



C.  Lichen planus and primary hypothyroidism

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2007).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision and may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

At a Board hearing on July 12, 2007, the veteran and his 
representative submitted in writing a withdrawal from appeal 
his claims seeking service connection for hypothyroidism and 
lichen planus.  Hence, there are no allegations of error of 
fact or law for appellate consideration on these claims.  
These claims are dismissed as the Board does not have 
jurisdiction to consider an appeal in these matters.


ORDER

The claim of service connection for lower abdominal pain; 
psychosomatic epigastric, is denied.

The claim of service connection for a back condition is 
denied.

The claim of service connection for multiple pains over body 
is denied.

The claim of service connection for general anxiety is 
denied.

The claim of service connection for lichen planus is 
dismissed.

The claim of service connection for depression is denied.

The claim of entitlement to service connection for primary 
hypothyroidism, to include the issue of whether new and 
material evidence has been presented to reopen the claim, is 
dismissed.


REMAND

The veteran claims entitlement to service connection for 
sinus and migraine headaches.  A March 2004 RO letter advised 
him that his claim of service connection for headaches was 
previously denied by a final decision in 1986 and that the 
new and material standard applied to reopening the claim.  To 
date, he has not received any notice that his claim was 
denied on the basis that sinus headaches existed prior to 
service and were not aggravated therein.  On review of his 
statements and testimony of record, it does not appear that 
he has actual knowledge of the basis for the previous denial, 
and the types of evidence and/or information deemed necessary 
to reopen the claim.  As such, the claim must be remanded to 
ensure compliance with the VCAA requirements.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice consistent with 
the holding in Kent v. Nicholson, 19 Vet. App. 
473 (2006), on the issue of reopening a prior 
final decision of service connection for sinus 
and migraine headaches.  The claim was denied 
in June 1986 on the basis that sinus headaches 
existed prior to service and were not 
aggravated therein; and on the basis that 
migraine headaches were not shown by the 
medical evidence of record.

2.  Thereafter, readjudicate the claim.  If 
the claim remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


